 Case 1:19-cv-02810-KAM-TAM Document 55 Filed 05/21/21 Page 1 of 1 PageID #: 481




May 21, 2021

VIA ECF
Hon. Sanket J. Bulsara
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Courtroom 324N
Brooklyn, New York 11201

       Re:     Durand, et al., v. Excelsior Care Group LLC d/b/a Cold Spring Hills Center for
               Nursing and Rehabilitation and Emanuel, Docket No. 1:19-cv-02810-KAM-SJB

Dear Judge Bulsara:

         This firm represents Defendant Excelsior Care Group LLC d/b/a Cold Spring Hills Center for
Nursing and Rehabilitation (“CSH”) in the above-referenced action. We write jointly with Plaintiffs’
counsel to request an additional two weeks (until June 4, 2021) to finalize the parties’ settlement
agreement on Plaintiffs’ wage and hour claims, including Plaintiffs’ forthcoming motion for approval of
the settlement.

        Accordingly, the parties respectfully request that the Court set a control date of June 4, 2021 for
Plaintiff to file its motion for approval, and for the parties to propose an updated briefing schedule as to
any dispositive motions for the remaining discrimination-related claims.

       Thank you for your time and attention to this matter.


                                                         Respectfully Submitted,

                                                         /s/ Samuel J. Bazian
                                                         Samuel J. Bazian


cc: All Counsel of Record (via ECF)




                      1633 Broadway, 46th Floor, New York, NY 10019 | Telephone: 212.867.5620
